UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-1204 Hess Corporation (Exact name of Registrant as specified in its charter) DELAWARE 13-4921002 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1, NEW YORK, N.Y. (Zip Code) (Address of principal executive offices) (Registrant’s telephone number, including area code, is (212)997-8500) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock (par value $1.00) New York Stock Exchange Depositary Shares, each representing 1/20th interest in a share of 8% Series A Mandatory Convertible Preferred Stock (par value $1.00) New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesþNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes¨Noþ Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant submitted electronically and posted on its Corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Smallerreportingcompany¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Noþ The aggregate market value of voting stock held by non-affiliates of the Registrant amounted to $16,710,000,000, computed using the outstanding common shares and closing market price on June30, 2015, the last business day of the Registrant’s most recently completed second fiscal quarter. At February19, 2016, there were 315,240,299shares of Common Stock outstanding. PartIII is incorporated by reference from the Proxy Statement for the 2016annual meeting of stockholders. HESS CORPORATION Form10-K TABLE OF CONTENTS Item No. Page PARTI 1and2. Business and Properties 2 1A. Risk Factors 14 1B. Unresolved Staff Comments 17 3. Legal Proceedings 17 4. Mine Safety Disclosures 19 PARTII 5. Market for the Registrant’s Common Stock, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 6. Selected Financial Data 23 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 7A. Quantitative and Qualitative Disclosures About Market Risk 45 8. Financial Statements and Supplementary Data 47 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 93 9A. Controls and Procedures 93 9B. Other Information 93 PARTIII Directors, Executive Officers and Corporate Governance 93 Executive Compensation 95 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 95 Certain Relationships and Related Transactions, and Director Independence 95 Principal Accounting Fees and Services 95 PARTIV Exhibits, Financial Statement Schedules 96 Signatures 97 Unless the context indicates otherwise, references to “Hess”, the “Corporation”, “Registrant”, “we”, “us”, “our” and “its” refer to the consolidated business operations of Hess Corporation and its subsidiaries. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain sections in this Annual Report on Form 10-K, including information incorporated by reference herein, and those made under the captions Business and Properties, Management’s Discussion and Analysis of Financial Condition and Results of Operations and Quantitative and Qualitative Disclosures about Market Risk contain “forward-looking” statements, as defined under the Private Securities Litigation Reform Act of 1995.Generally, the words “anticipate,” “estimate,” “expect,” “forecast,” “guidance,” “could,” “may,” “should,” “believe,” “intend,” “project,” “plan,” “predict,” “will,” “target” and similar expressions identify forward-looking statements, which generally are not historical in nature.Forward-looking statements related to our operations are based on our current understanding, assessments, estimates and projections.Forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our current projections or expectations.As and when made, we believe that these forward-looking statements are reasonable.However, caution should be taken not to place undue reliance on any such forward-looking statements since such statements speak only as of the date when made and there can be no assurance that such forward-looking statements will occur.We are not obligated to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Risk factors that could materially impact future actual results are discussed under Item 1A. Risk Factors within this document. 1 PARTI Items 1 and 2.Business and Properties Hess Corporation, incorporated in the State of Delaware in 1920, is a global Exploration and Production (E&P) company engaged in exploration, development, production, transportation, purchase and sale of crude oil, natural gas liquids, and natural gas with production operations located primarily in the United States (U.S.), Denmark, Equatorial Guinea, the Joint Development Area of Malaysia/Thailand (JDA), Malaysia, and Norway.The Bakken Midstream operating segment, which was established in the second quarter of 2015, provides fee-based services, including crude oil and natural gas gathering, processing of natural gas and the fractionation of natural gas liquids, transportation of crude oil by rail car, terminaling and loading crude oil and natural gas liquids, and the storage and terminaling of propane, primarily in the Bakken shale play of North Dakota.In July 2015, we sold a 50% interest in Hess Infrastructure Partners LP (HIP) for net cash consideration of approximately $2.6 billion.HIP and its affiliates primarily comprise the Bakken Midstream operating segment.
